Name: 76/633/EEC: Council Decision of 22 July 1976 setting up an Advisory Committee on the Joint Data Processing Projects adopted in Council Decision 76/632/EEC
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  information technology and data processing;  research and intellectual property
 Date Published: 1976-08-16

 Avis juridique important|31976D063376/633/EEC: Council Decision of 22 July 1976 setting up an Advisory Committee on the Joint Data Processing Projects adopted in Council Decision 76/632/EEC Official Journal L 223 , 16/08/1976 P. 0016 - 0016 Finnish special edition: Chapter 13 Volume 5 P. 0029 Swedish special edition: Chapter 13 Volume 5 P. 0029 Greek special edition: Chapter 01 Volume 02 P. 0059 COUNCIL DECISION of 22 July 1976 setting up an Advisory Committee on the Joint Data Processing Projects adopted in Council Decision 76/632/EEC (76/633/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas the establishment of a Community policy on data processing is one of the objectives of the Community, as recognized in the Council resolution on 15 July 1974 (1); Whereas, in order that the Commission may have the necessary data for the satisfactory implementation of the projects adopted by the Council as part of this policy, there must be provision for enlisting the aid of a body consisting of representatives of the Member States; Whereas an Advisory Committee on the Joint Data Processing Projects adopted in Decision 76/632/EEC (2)should be set up for this purpose, HAS DECIDED AS FOLLOWS: Article 1 An Advisory Committee on the Joint Data Processing Projects, hereinafter called "the Committee", is hereby set up. The Committee shall consist of representatives who are appointed by the Member States and who may call on the assistance of experts or advisers according to the nature of the project. The Committee shall be chaired by a representative of the Commission. The Commission shall provide the secretariat services for the Committee. The Committee shall adopt its own rules of procedure. Article 2 The Committee shall assist the Commission in the execution of the joint data processing projects adopted in Decision 76/632/EEC. The Committee shall be consulted in particular on the following: - choice of project directors, - choice of the organizations to which the work is to be entrusted, - composition and responsibilities of the technical subcommittees. Article 3 For each of the projects adopted by Decision 76/632/EEC a technical subcommittee shall be set up to assist and advise the project director in carrying out the project. The Committee shall, at its request, be assisted by the technical subcommittees and the project directors. Done at Brussels, 22 July 1976. For the Council The President L.J. BRINKHORST (1)OJ No C 86, 20.7.1974, p. 1. (2)See page 11 of this Official Journal.